Per Curiam. Bule 15 of this court provides that the assignment of errors and cross-errors must be written upon or attached to the record. In the case at bar, no assignment of errors has been written upon or attached to the record. The requirement that, upon appeal or writ of error, there must be an assignment of errors written upon or attached to the record is not a mere matter of form to be considered waived if not objected to, but one of substance. The assignment of errors performs the same office in this court that a declaration does in a court of original jurisdiction, and is equally essential in the forming of an issue upon which the court can properly give, judgment. Ditch v. Sennott, 116 Ill. 288; Aetna Life Ins. Co. v. Sanford, 197 Ill. 310. It is not sufficient that the abstract of the record shows an assignment of errors which is not written upon or attached to the record. Ditch v. Sennott, supra; Benneson v. Savage, 119 Ill. 135; Metropolitan Life Ins. Co. v. People, 205 Ill. 370. No errors having been assigned on the record, there is and can be no joinder in error, and therefore no issue for this court to try. Benneson v. Savage, supra. The cause having been submitted for final determination, it is too late now for appellant to obtain leave to assign errors upon the record or for the court to require it to do so. Ditch v. Sennott, supra; Benneson v. Savage, supra. The failure to assign errors on the record necessitates a dismissal of the appeal even though alleged errors are argued in the briefs. Voges v. Davison, 306 Ill. 357. This court has frequently called attention to the fact that it is essential that the assignment of errors must be written upon or attached to the record, and unless it is there is nothing for this court to consider. Maroni v. Paitson, 128 Ill. App. 205; Haagen v. Globe Printing Co., 128 Ill. App. 307. It is unnecessary to cite other cases. The appeal is dismissed at appellant’s costs. Appeal dismissed.